Beck, J.
An equitable petition was brought by the plaintiff, a corporation, against J. S. Reynolds and others, seeking a decree for the delivery into court and. the cancellation of a deed, and other equitable relief. The deed purported to convey certain real property of which the petitioner was the owner, and it was alleged that the defendants had executed this deed to one Jones in the name of the corporation and ostensibly' in the exercise of authority vestad in them as members and officers of the corporation, but that the deed had been executed without lawful authority and under circumstances which rendered the instrument fraudulent and void. Jones was named as a party defendant but had not been served, and the plaintiff instituted proceedings to have him served and made a party, and a rule nisi was issued for this purpose. When the hearing was had on the proceedings to make him a party, the court discharged the rule and refused the order. To the judgment discharging the rule and refusing the order making Jones a party the plaintiff sued out a direct bill of exceptions. Held:
(а) That the judgment excepted to is an interlocutory order or judgment; and as it does not appear that the case in which it was sought to make the defendant named a party has been finally decided; the case has been prematurely brought to this court; for, although with respect to a part of the relief sought Jones was a necessary party, the case could proceed against the other parties defendant for other relief which was obtainable under the allegations of the petition as it stood. Workingmen’s Union Assn. v. Reynolds, 135 Ga. 5 (68 S. E. 697).
(б) That this court is without jurisdiction to consider the question raised by the exceptions to a judgment purely interlocutory in nature, and it is therefore ordered that the bill of exceptions be dismissed.
(c) Under the special facts of the ease it is ordered that plaintiff in error have leave to file the official copy of the bill of exceptions now in the office of the clerk of the superior court, as exceptions pendente li£e.

Writ of error dismissed, with direction.


All the Justices concur.